 

Exhibit 10.2

 

HOUSTON WIRE & CABLE COMPANY
2006 STOCK PLAN
(As Amended and Restated Effective March 1, 2015)

FORM OF DIRECTOR
NONQUALIFIED STOCK OPTION AGREEMENT



[DATE]

 

[NAME]

[ADDRESS]

 

Dear [NAME]:

 

I am pleased to inform you that on [DATE], pursuant to the Houston Wire & Cable
Company 2006 Stock Plan, as amended and restated effective March 1, 2015 (the
“Plan”), the Board of Directors (the “Board”) of Houston Wire & Cable Company
(the “Company”) granted to you a Non-Qualified Stock Option (the “Option”) to
acquire shares of common stock, par value $0.01 per share (“Shares”), of the
Company. This letter agreement constitutes your Stock Option Agreement under the
Plan with respect to the Option.

 

1.          Option Grant. On [DATE] (the “Date of Grant”), you were granted the
Option to purchase, subject to the terms and conditions of this Stock Option
Agreement and the Plan, all or any part of [NUMBER OF SHARES] Shares at a price
of [$____] per Share. The number of Shares and the price per Share are subject
to adjustment, as provided in the Plan.

 

2.          Term. The term of the Option shall be for a period of ten years from
the date hereof and shall expire at the close of regular business hours at the
Company’s principal office, Houston Wire & Cable Company, 10201 North Loop East,
Houston, Texas 77029 on the last day of the term of the Option, unless the
Option terminates earlier as herein provided. Notwithstanding the foregoing, (a)
if your service as a member of the Board terminates for any reason other than
your death or Disability, the then vested portion of the Option shall continue
to be exercisable until the earlier of (i) the 60th day after the date of such
termination or (ii) ten years after the date hereof, and (b) if your service as
a member of the Board terminates due to your death or Disability, the then
vested portion of the Option shall continue to be exercisable until the earlier
of (i) 12 months after the date of such termination or (ii) ten years after the
date hereof. In any event, any portion of the Option that is not vested as of
the date of termination of your service shall expire as of such date and shall
not be exercisable. “Disability” means that, in the sole judgment of the
Committee, you are (x) unable to perform your duties with the Company for 60
consecutive days or 90 cumulative days during any six-month period or (y)
eligible for long-term disability benefits under the Company’s plans, programs
or policies, in either case as a result of injury, mental illness or physical
illness.

 

3.          Vesting. Subject to the other terms and conditions of this Stock
Option Agreement and the Plan, the Option shall vest entirely on [DATE]. This
Option may be exercised only to the extent, if any, that it is then vested.

 

 

 

  

4.          Exercise. You may not exercise any vested portion of this Option
more than once in any calendar year without the Company’s prior written consent
and the Option may not be exercised after it expires or terminates as provided
in paragraph 2. The Option may be exercised by giving written notice (in a form
substantially similar to Appendix A attached hereto) to the Treasurer of the
Company at its principal office, stating the number of Shares with respect to
which the vested Option is being exercised and tendering payment for the full
purchase price of such Shares. The purchase price must be paid in cash, unless
another method is authorized by the Committee. You are responsible for the
payment of any taxes (other than stock transfer taxes) arising in connection
with the issuance or transfer of Shares pursuant to the Option and will promptly
pay any taxes required to be collected or withheld by the Company or its
subsidiary upon the Company’s or such subsidiary’s demand.

 

5.          Insider Trading Policy. The exercise of the Option and any sale of
the Shares issuable upon such exercise are subject to the provisions of the
Company’s Insider Trading Policy, as in effect from time to time.

 

6.          Nontransferability. You may not transfer, sell, pledge, encumber or
otherwise dispose of the Option, except that you may, with the prior written
approval of the Committee, transfer the Option to the following persons or
entities: (i) immediate family members, (ii) custodianships under the Uniform
Transfers to Minors Act or any similar statute, (iii) trusts for the benefit of
any immediate family member, (iv) trusts created by you for your primary
benefit, and (v) upon termination of a custodianship under the Uniform Transfers
to Minors Act or similar statute or the termination of a trust by the custodian
or trustee thereof, or the partial or complete liquidation of an entity, to the
person or persons who, in accordance with the terms of such custodianship, trust
or entity, are entitled to receive Options held in custody, trust or by the
entity.

 

7.          Plan Governs. The terms of this Stock Option Agreement shall be
subject to the terms of the Plan. If there is any inconsistency between the
terms of this Stock Option Agreement and the terms of the Plan, the Plan’s terms
shall govern. All capitalized terms shall have the meanings ascribed to them in
the Plan, unless otherwise set forth herein. A copy of the Plan is attached
hereto and the terms of the Plan are hereby incorporated by reference.

 

8.          Stockholder Status. This Stock Option Agreement does not confer upon
you or any holder hereof any right as a stockholder of the Company prior to the
issuance of Shares pursuant to the exercise of the Option.

 

9.          Acceptance. The exercise of the Option is conditioned upon your
acceptance of this Stock Option Agreement and your return of an executed copy to
the Treasurer of the Company within 30 days after receipt hereof.

 

-2-

 

 

  HOUSTON WIRE & CABLE COMPANY         By:           Its:  

 

AGREED AND ACCEPTED

 

I acknowledge receipt of the Houston Wire & Cable Company 2006 Stock Plan, as
amended and restated effective March 1, 2015 (the “Plan”) and hereby accept this
Nonqualified Stock Option subject to all the terms and conditions thereof. I
agree to accept as binding, conclusive and final all decisions and
interpretations of the Board or the Committee regarding any questions arising
under the Plan or this Stock Option Agreement.

 

Dated:    

 

  Print Name:           Signature:  

 

-3-

 

 

APPENDIX A

 

Houston Wire & Cable Company

10201 North Loop East

Houston, Texas 77029

Attn: Treasurer

 

NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION

 

I hereby give notice of my election to exercise, to the extent stated below, the
nonqualified stock option (“Option”) granted to me on [DATE] to purchase [NUMBER
OF SHARES] shares of common stock, par value $0.01 per share, of Houston Wire &
Cable Company (“Shares”) at a price of [$____] per Share, pursuant to the
HOUSTON WIRE & CABLE COMPANY 2006 STOCK PLAN. I hereby elect to exercise such
Option to the extent of ________________ Shares. Payment in the amount of
$__________ equal to the full purchase price of such Shares is enclosed.

 

Dated:             (signature)                       (printed name)            
          (address)                       (city, state, zip code)              
        (Social Security Number)

 

THIS DOCUMENT IS TO BE USED TO EXERCISE YOUR STOCK OPTIONS.

 

 

 

 

